Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 4, 9-11, 13, 14 and 20-24 are rejected under 35 U.S.C. 103 as obvious over Lopez et al (US 2002/0045678 A1) in view of Hermansson et al (US 2008/0058442 A1). 
Rejection is maintained for reasons of the record with the following responses.
The claim 1 recites “A dental self-adhesive resin cement system, comprising: a polymerizable composition comprising”, but the art well-known transitional term such as “comprising or consisting of” is not recited for the first and second components.  Thus, a broad reasonable interpretation would encompass the “comprising” for both the first and second components, especially in view of the fact that the first and second components only recites partial amounts, not 100 % by weight, of components present therein absent further limitations.   The transitional term “comprising” is an “open” term, in the sense that it leaves the claim open for the inclusion of unspecified ingredients, even in major amounts.”  Ex parte Davis and Tuukkanen, 80 USPQ 448, 450 (BPAI 1948).  See also North Am. Vaccine, Inc. v. American Cyanamide Co., 7 F.3d 1571, 1585 (Fed. Cir. 1993).  Because the term “comprising” is one of enlargement, it can cause a claim to be broader than the invention.  See In re Fenton, 451 F.2d 640, 642 (CCPA 1971).
Thus, the presence of acidic monomer(s) in both the first and second components (i.e. catalyst and base components of Lopez et al) would fall within scope of the claim 4 contrary to applicant’s interpretation of the “consisting of” or even “consisting essentially of”.  
Also, the asserted 36.5% of the formulation for the sum of the acidic monomers by replacing all monomers with the acidic monomers would still fall within scope of the claim 4 since the second component can further comprise the acidic monomers. 
But, the asserted replacement of the all monomers with the acidic monomers would not make sense since PEGDMA, UDMA and Bis-GMA at table 1 of Lopez et al are all crosslinking monomers (i.e. crosslinkers) which must be present for curing of the composition.  Thus, a partial replacement with the acidic monomers would make sense which would make the claim 20 reciting 5-20 wt.% of the acidic monomer obvious as well and Lopez et al teach the acidic monomers as preferred hydrophilic monomers in [0012-0013].  See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
 in the catalyst component only or base components only or both the catalyst component and base components of Lopez et al would fall within scope of the invention by Lopez et al which would result in less than the asserted 36.5% of the formulation for the sum of the acidic monomers since crosslinking monomers (i.e. crosslinkers) must be present for curing of the composition  and see the following case laws.  When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).
Furthermore, a court held that very limited choice (i.e. the catalyst component only, the base components only or both the catalyst component and base components) is anticipation (In re Arkley, 455 F2d 586, 172 USPQ 524 (CCPA 1972); In re Petering, 301 F2d 676, 133 USPQ 275 (CCPA 1962), thus a partial replacement with the acidic monomers in the catalyst component only would be at least obvious to one skilled in the art.
Applicant further asserts that Lopez et al and Hermansson et al teach distinctly different chemistries, but a modification to the composition (i.e. utilization of the acidic monomers in the catalyst component only or base components only or both the catalyst component and base components) of Lopez et al which would inherently have the instant recited pH and pH change due to presence of the Portland Cement and the Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).  See MPEP 2112.01.
The court held that “a compound and all its properties are mutually inseparable”, In re Papesch, 315 F.2d 381, 137 USPQ 42, 51 (CCPA 1963).  See MPEP 2112.
The modification to the composition of Lopez et al would not require Hermansson et al and Hermansson et al are cited to show that an acidic pH would become a basic pH (e.g. 8 or more) after setting reactions of composition comprising Portland Cement which is used by Lopez et al.

Claims 4, 8-11, 13, 14 and 20-25 are rejected under 35 U.S.C. 103 as obvious over Lopez et al (US 2002/0045678 A1) in view of Hermansson et al (US 2008/0058442 A1), and further in view of Chen (US 2012/0115109 A1), and further in view of Suh et al (US 8,785,518).
Rejection is maintained for reasons of the record with the above and the following responses.
Whether Chen and Suh et al teach 5-20 wt.% of the acidic monomers or not would be immaterial since Chen and Suh et al are cited to the art well-known acidic monomers and a mixture thereof and since such amount would be obvious as discussed above Lopez et al in view of Hermansson et al.


	Rejection is maintained for reasons of the record with the above and the following responses.
Again, Whether Suh et al teach 5-20 wt.% of the acidic monomers or not would be immaterial since Suh et al are cited to the art well-known radiopacifier, ytterbium fluoride, since such amount would be obvious as discussed above Lopez et al in view of Hermansson et al.

				EXAMINER’S COMMENT
The examiner sees a higher bond strength for basic self-adhesive resin cement at the instant table 4, but it is based on particular components and amounts thereof taught at tables 1 and 2 which is narrower than the claimed composition.  In other words, scope of the claims is broader than showing.  Applicant failed to explain why the ordinary artisan would expect the result obtained with the single example would apply to a broader composition the claims.  See In re Kao, 639 F.2d 1057, 1068 (Fed.Cir. 2011) (“If an applicant demonstrates that an embodiment has an unexpected result and provides an adequate basis to support the conclusion that other embodiments falling within the claim will behave in the same manner, this will generally establish that the evidence is commensurate with the scope of the claims.”).
Whether an applicant seeks to establish an unobvious difference to overcome an inherency finding or unexpectedly improved results to overcome an obviousness the showing must be reviewed to see if the results occur over the entire claimed range.  In re Marosi, 710 F.2d 799, 803 (Fed. Cir. 1983); In re Clemens, 622 F.2d 1029, 1035-36 (CCPA 1980); In re Peterson, 315 F.3d 1325, 1330-31 (Fed. Cir. 2003); In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983).
Further, the applicant has not established that the evidence in the applicants’ specification provides a comparison with the closest prior art.  See In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991): In re DeBlauwe, 732 F.2d at 699, 705 *Fed. Cir. 1984), In re Burckel, 592 F.2d 1175, 1179 (CCPA 1979), or is commensurate in scope with the claims.  Applicants must also explain why the showing is commensurate in scope with the claimed subject matter.  See In re Boesch, 617 F.2d 272, 276 (CCPA 1980).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






THY/April 29, 2021                                           /TAE H YOON/                                                                         Primary Examiner, Art Unit 1762